          Case 1:20-cv-03338-VEC Document 4 Filed 04/29/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 DENNIS MARTINEZ, DOUGLAS
 NGUYEN, JAMES HALLENBECK, JILL
 WILDBERGER, and DISABILITY RIGHTS                         CIVIL CASE NO. 1:20-CV-03338
 NEW YORK,
                                                      ORDER TO SHOW CAUSE FOR
                        Plaintiffs,                  PRELIMINARY INJUNCTION AND
                                                    TEMPORARY RESTRAINIGN ORDER
        -against-

 ANDREW CUOMO, in his official capacity
 as Governor of New York State,

                        Defendant.



       Upon the declarations of Dennis Martinez, Douglas Nguyen, James Hallenbeck, and Jill

Wildberger, and the affirmation of Marc Fliedner, Esq. on behalf of Disability Rights New York,

sworn to the 28 day of April, 2020, and upon the copy of the complaint hereto annexed, it is

       ORDERED, that the above named Defendant show cause before a motion term of this

Court, at Room _____, United States Courthouse, 500 Pearl Street, in the City, County and State

of New York, on ________________ ______, ______, at __________ o’clock in the ____ noon

thereof, or as soon thereafter as counsel may be heard, why an order should not be issued

pursuant to Rule 65 of the Federal Rules of Civil Procedure enjoining the defendant during the

pendency of this action from denying Plaintiffs’ access to a live televised in-frame ASL

interpretation at any and all briefings designed to reach residents of New York; and it is further

       ORDERED that, sufficient reason having been shown therefor, pending the hearing of

Plaintiffs’ application for a preliminary injunction, pursuant to Rule 65, Fed. R. Civ. P., the

Defendant is temporarily retained and enjoined from denying Plaintiffs’ access to a live televised
           Case 1:20-cv-03338-VEC Document 4 Filed 04/29/20 Page 2 of 2




in-frame ASL interpretation at any and all briefings designed to reach residents of New York;

and it is further

        ORDERED that security in the amount of $ _____________ be posted by the Plaintiffs

prior to ________________ ______, ______, at __________ o’clock in the ____ noon of that

day; and it is further

        ORDERED that personal service of a copy of this order and annexed affidavit upon the

Defendant or his Counsel on or before __________ o’clock in the ____ noon, _______________

______, ______, shall be deemed good and sufficient service thereof.



DATED:        New York, New York

ISSUED: __________________M



                                                          _______________________________
                                                                    United States District Judge
